                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


    CURTIS PENDEGRAFT,                                  )
                                                        )
                           Plaintiff,                   )
                                                        )
    vs.                                                 )    Case No. 17-CV-447-SMY-RJD
                                                        )
    JEANNE CAMPANELLA, TRACIE                           )
    SANFORD, KEVIN MURPHY,                              )
    ALPHONSO DAVID, BLAKE WOODS,                        )
    WEXFORD HEALTH SOURCES, INC.,                       )
    and WILLIAM RANKIN,                                 )
                                                        )
                           Defendants.                  )

                                   MEMORANDUM AND ORDER

YANDLE, District Judge:

          United States Magistrate Judge Reona J. Daly issued a Report and Recommendation

(“Report”) (Doc. 114) recommending that the motion for summary judgment for failure to exhaust

administrative remedies (Doc. 104) be granted in part and denied in part. The Report was adopted

after the parties filed objections which were untimely and not considered (Doc. 122). Defendants

now seek reconsideration of that Order (Doc. 123). The Motion to Reconsider is GRANTED.

However, after considering Defendants’1 objections, Judge Daly’s Report (Doc. 115) is

ADOPTED in its entirety.

                                                Background

          Plaintiff Curtis Pendegraft is proceeding pursuant to 42 U.S.C. § 1983 on a deliberate

indifference to medical needs claim against the defendants for failing to provide adequate medical

care for his osteomyelitis and MRSA at Vienna and Shawnee from July 2015 through July 2017


1
 The Clerk of Court is DIRECTED to modify the docket sheet to reflect the true spelling of Defendants’ names as
set forth in the caption of this Order.

                                                 Page 1 of 4
(Docs. 9, 40, and 41). Defendants Adams, Wood, David, Rankin and Wexford Health Care Services

moved for summary judgment for failure to exhaust administrative remedies (Doc. 104). Plaintiff did

not file a response.

        Judge Daly issued a Report setting forth the evidence presented by the parties on the issue

of exhaustion, the applicable law, the requirements of the administrative process, and her

conclusions (Doc. 114). She concluded that Plaintiff failed to exhaust his administrative remedies

as to Defendant Adams but did exhaust as to Defendants Woods, David, Rankin, and Wexford.

As a result, she recommended that the claim against Adams be dismissed without prejudice.

                                            Discussion

        Because Defendants’ objections will now be considered, this Court must undertake a de

novo review of Judge Daly’s findings and recommendations. 28 U.S.C. § 636(b)(1)(B), (C); FED.

R. CIV. P. 72(b); SDIL-LR 73.1(b); see also Govas v. Chalmers, 965 F.2d 298, 301 (7th Cir.

1992). De novo review requires the district judge to “give fresh consideration to those issues to

which specific objections have been made” and make a decision “based on an independent review

of the evidence and arguments without giving any presumptive weight to the magistrate judge’s

conclusion.” Mendez v. Republic Bank, 725 F.3d 651, 661 (7th Cir. 2013). The Court “may accept,

reject or modify the magistrate judge’s recommended decision.” Id. Consistent with these

standards, the Court has reviewed Judge Daly’s Report de novo.

        The Prison Litigation Reform Act requires prisoners to exhaust all available administrative

remedies before filing suit. 42 U.S.C. § 1997e(a). Proper exhaustion requires that inmates file

complaints and appeals in the place, at the time, and in the manner the prison’s administrative rules

require. Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). Illinois’ Administrative Code

specifies that a grievance must contain “factual details regarding each aspect of the offender’s



                                            Page 2 of 4
complaint, including what happened, when, where, and the name of each person who is the subject

of or who is otherwise involved in the complaint.” 20 Ill.Admin.Code § 504.810 (2016).

       In Plaintiff’s June 4, 2016 grievance, Plaintiff stated that he was seen by Defendant Blake

about his wound and MRSA infection on April 8, 2016. He was given instructions regarding the

infection and given medication but was not told to stop working in the kitchen or to be isolated

due to the contagious infection. Plaintiff complained that Blake failed to follow the instructions

on the lab report by failing to isolate him from others. In the same grievance, Plaintiff also

complained that Defendant David did not see him for his MRSA infection prior to his transfer to

East Moline CC and that Blake only saw him one time. Finally, Plaintiff stated that he had been

dealing with this problem since March 1, 2015.

       In a second grievance dated June 28, 2017, Plaintiff stated that Defendant Rankin failed to

provide adequate medical care. He further stated that he had suffered multiple infections over a

number of years and that he should have been seen by a specialist.

       Defendants argue these grievances fail to exhaust because they did not set forth all or the

exact same allegations and facts made in the Complaint. Grievances should provide the prison

with “a fair opportunity to address his complaint.” Maddox v. Love, 655 F.3d 709, 722 (7th Cir.

2011). However, they are not meant to mirror Complaints filed in federal court nor is a plaintiff

required to set forth every theory of relief that he may present in a Complaint or to identify every

defendant later sued. See Jones v. Bock, 549 U.S. 199, 219 (2007). Each of these grievances set

forth Plaintiff’s concerns about his hip condition and MRSA infection and the lack of adequate

medical care provided by Blake, David, and Rankin. He also generally complained that his

conditions were not treated adequately for a number of months, which implicates Wexford’s

policies. That Plaintiff did not fully articulate every cause of action, every fact suggesting a lack



                                            Page 3 of 4
of adequate medical care, or every policy he believes is unconstitutional, did not deprive the

institution of the opportunity to address his concerns. In response to the grievances, the Health

Care Unit reviewed Plaintiff’s medical records and relayed those records to the grievance officer

and the Administrative Review Board. In rejecting the grievances, Plaintiff was informed his

medical records revealed that he was receiving adequate medical care. These grievances were

therefore sufficient to exhaust Plaintiff’s claims against Woods, David, Rankin, and Wexford that

his medical conditions were not being treated adequately.

                                          Conclusion

       For the foregoing reasons, the Motion to Reconsider is GRANTED (Doc. 123).

Nevertheless, as set forth in this Court’s previous Order (Doc. 122), Judge Daly’s Report and

Recommendation is again ADOPTED in its entirety (Doc. 114); the Motion for Summary

Judgment (Doc. 104) is GRANTED in part and DENIED in part, and the claims against

Defendant Adams are DISMISSED without prejudice. Plaintiff shall proceed on Count 1 against

Defendants Campanella, Sanford, Murphy, David, Woods, Rankin, and Wexford.

       IT IS SO ORDERED.

       DATED: October 1, 2019

                                                    STACI M. YANDLE
                                                    United States District Judge




                                          Page 4 of 4
